Citation Nr: 1108924	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) with minimal bulge, L2-S1, and intermittent right radiculitis.  


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for DDD with minimal bulge, L2-S1, and intermittent right radiculitis, rated zero percent from February 2, 1994 to July 4, 2000, and 10 percent thereafter.  The Veteran appealed this initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In February 2006, the Board granted a 10 percent rating, but no more, and established the effective date from February 1994.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  Pursuant to a Joint Motion, the claims were remanded for additional development.  The claims were again denied in May 2008.

The Veteran again appealed the rating and the effective date to the Veterans Court.  In April 2010, the Veterans Court affirmed the Board's decision as to the effective date but set aside the rest of the decision for more development pursuant to another Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he lost significant time from work at the Postal Service due to his low back disability.  In June 2005, the RO contacted the employer to ascertain the extent of his lost time from work.  On two occasions, the employer indicated that it was unknown how much time the Veteran lost over the past 12 months due to disability.  

Nonetheless, the Veterans Court found that the case should be remanded for additional inquiries "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3).  

In addition, the Veteran should be notified of an inability to obtain records.  The Board also informs the Veteran that if he has additional evidence reflecting the need for sick time, such as pay stubs reflecting sick time used, those may be submitted for the record in support of his claim.

Next, due to the multiple appeals and Joint Motions, the most recent examination of the Veteran's lumbar spine dates from June 2005, over five years ago.  The Board finds that a current examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA Medical Center in Little Rock for the period from December 1, 2007, to the present.

2.  Contact the U.S. Postal Service and request verification of the Veteran's use of sick leave from his employment with that organization from 1995 to his disability retirement in 2005.  If such records are unavailable, it should be requested that the employer specifically so state.  If records are certified as not available, the Veteran must be so notified.  

3.  Scheduled the Veteran for an examination to determine the current extent of his low back disability.  The claims file must be made available to the VA examiner for review in connection with the examination.  

X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the Veteran's service-connected back disability and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

